Citation Nr: 0411728	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-24 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cardiac dysrhythmia 
status post pacemaker insertion.  

2.  Entitlement to service connection for ulcers and 
duodenitis. 

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

4.  Entitlement to an initial compensable disability rating 
for hearing loss.  

5.  Entitlement to an initial disability rating greater than 
10 percent for benign prostatic hypertrophy with recurrent 
prostatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970, 
from June 1974 to June 1976, and from March 1977 to March 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Board notes that the veteran also appealed the March 2002 
denials of service connection for benign prostatic 
hypertrophy and anxiety disorder.  However, the RO resolved 
those issues in the veteran's favor in a July 2003 rating 
action and its notification letter.  Therefore, those service 
connection issues are not currently before the Board.  

The veteran's August 2003 substantive appeal includes a 
notice of disagreement with the RO's initial disability 
rating for service-connected generalized anxiety disorder 
assigned in the July 2003 rating action.  The RO issued a 
statement of the case on that issue in April 2004.  As there 
is no indication from the claims folders that the veteran has 
yet perfected that appeal, the issue is not currently before 
the Board.    

The veteran's October 2003 statement indicates that he wished 
to reopen his 1970 claim for trauma to the digestive tract.  
A November 2003 statement from the veteran raises the issue 
of service connection for acid reflux as secondary to his 
service-connected generalized anxiety disorder.  The veteran 
also indicated that he wished to reopen claims for dizziness 
and loss of memory.  Finally, the veteran's February 2004 
statement raises the issue of entitlement to a total 
disability rating based on individual unemployability.  It 
does not appear that these issues have been developed or 
adjudicated by the RO.  They are therefore referred to that 
office for the appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

First, the Board notes that the RO granted service connection 
for benign prostatic hypertrophy with recurrent prostatitis 
in a July 2003 rating decision.  It assigned an initial 
disability rating of 10 percent.  Statements in the veteran's 
August 2003 substantive appeal are construed as constituting 
a notice of disagreement with the initial disability rating.  
A December 2003 report of contact with the veteran indicates 
that the veteran was not appealing the prostatitis issue but 
wished to seek an increased evaluation for the disability.  
However, after the RO issued a January 2004 rating decision 
in which it continued the 10 percent rating, the veteran 
submitted a January 2004 notice of disagreement.  There is no 
indication that the RO has issued a statement of the case.  
Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded so that the RO 
may issue a statement of the case.  38 U.S.C.A. § 7105(d)(1) 
(West 2002); 38 C.F.R. §§ 19.9, 19.26, 19.29 (2003); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).     

The remainder of the remand concerns the balance of the 
issues, listed above, for which the veteran has perfected his 
appeal.  The veteran seeks VA compensation benefits for each 
of these issues.  Upon a review of the record, the Board 
finds that a remand is required for additional development.  
The Board recognizes that the veteran's appeal has been 
advanced on the Board's docket and that a remand will result 
in a delay in the final adjudication of the appeal.  However, 
the requested development is necessary to ensure a complete 
record that will be most beneficial to the veteran in the 
assessment of his claims. 

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A(a).  In disability 
compensation claims, VA is required to obtain the veteran's 
service medical records or other relevant service records 
held or maintained by a government entity.  38 U.S.C.A. § 
5103A(c).  The claims folder contains complete records for 
the veteran's first period of service, in the U. S. Army from 
1968 to 1970.  In October 2000 and December 2001, the veteran 
submitted some copies of service medical records, which were 
associated with the claims folder.  In February 2001, the RO 
requested service medical records from the veteran's other 
two periods of service, in the U. S. Navy from 1974 to 1976 
and from 1977 to 1979.  Apparently, a response consisting of 
copies of service medical records was received in March 2001.  
It is unclear which records were submitted by the veteran and 
which were received from the service department, as the 
copies are all in the same folder.  In any event, review of 
the records for the latter two periods of service shows that 
they are incomplete, lacking at least a 1974 and 1977 
entrance examination and a 1979 separation examination.  
Having complete service medical records is essential to 
proper adjudication of claims for service connection.  On 
remand, the RO should attempt to ensure that all service 
medical records have been obtained.  

In a disability compensation claim, VA's duty to assist also 
includes obtaining records of relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).  The veteran 
has indicated that he received medical care at the VA Medical 
Center in Poplar Bluff.  He has submitted some records from 
that facility, as well as from the VA Community Based 
Outpatient Clinic in Paragould, and the RO obtained record 
from Poplar Bluff dated in 2004.  However, the records are 
incomplete.  The RO should attempt to secure the veteran's 
complete records from each VA facility.  

In a February 2004 statement, the veteran indicated that he 
was unable to work.  An attached statement from his physician 
indicated that he advised the veteran to file for Social 
Security Administration disability benefits.  "As part of 
the Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration . . . and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  On remand, the RO should 
determine whether the veteran has filed for Social Security 
disability benefits and, if so, to obtain relevant records 
from the Social Security Administration.  

With respect to the claim for an increased initial evaluation 
for hearing loss, the veteran's November 2003 statement 
relates that his hearing loss had worsened and that VA had 
prescribed hearing aids.  The last VA audiology examination 
was conducted in July 2001.  VA's duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the 
veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  On remand, 
the RO should secure a new VA audiology examination that 
assesses the current severity of the veteran's hearing loss 
disability.      

Finally, the Board notes that, in April 2004, the veteran 
submitted directly to the Board a personal statement and some 
private and VA medical evidence.  On remand, the RO should 
take care to consider all evidence of record since its April 
2004 supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) 
(2003); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the issues on 
appeal.

2.  The RO should furnish the veteran and 
his representative a statement of the 
case on the issue of entitlement to an 
initial disability rating greater than 10 
percent for benign prostatic hypertrophy 
with recurrent prostatitis, stemming from 
a notice of disagreement with the January 
2004 rating decision.  The RO should 
allow the appropriate period of time for 
the veteran to perfect his appeal of that 
decision.  

3.  Through the appropriate channels, the 
RO should attempt to obtain any 
additional service medical records for 
the veteran for his periods of service 
from 1974 to 1976 and from 1977 to 1979, 
particularly any reports of entrance or 
separation examinations.  If no 
additional records are available, a 
response to that effect is required and 
must be associated with the claims 
folder.   

4.  The RO should attempt to obtain the 
veteran's complete records from the VA 
Medical Center in Poplar Bluff and from 
the VA Community Based Outpatient Clinic 
in Paragould.  If the search for the 
above records has negative results, the 
claims files must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

5.  The RO should contact the veteran and 
ask whether he submitted a claim to the 
Social Security Administration.  If so, 
the RO should attempt to obtain records 
associated with the disability 
application, including any disability 
determination and medical records.  

6.  The RO should arrange for the veteran 
to be scheduled for a VA audiology 
examination to determine the current 
severity of his service-connected hearing 
loss.  

7.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

8.  After completing any additional 
necessary development, the RO should 
readjudicate the issues of service 
connection for cardiac dysrhythmia status 
post pacemaker insertion, ulcers and 
duodenitis, and IBS, as well as the issue 
of entitlement to an initial compensable 
disability rating for hearing loss.  The 
RO must consider all evidence received or 
secured since its April 2004 supplemental 
statement of the case.  If the 
disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


